                                            0, 2021
                                                                    21cr221

                                             MEMO ENDORSED




                                              . 21




                              000

      ’



              ,                                                 ’

                          ’

                                    .
                              ’


                      ,                 ’                                     ’
passport.         ’
                                                       ’s $100,000 Personal
            ond                                      ’      ’ passport.

                                                ’        ’
                                                                         ’




                                                 tass




Defendant's request to modify his bail conditions as set forth in this
letter is granted.

Dated: New York, New York
       April 1, 2021




                                    2
